DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 22 December 2020 and 25 January 2021 have been entered.
Response to Amendment
Claims 1, 2, 4-24, and 27-31 remain pending.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-24, 27, and 28, directed to an invention non-elected without traverse in the reply filed 25 June 2020. Accordingly, claims 16-24, 27, and 28, have been cancelled herein below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



 In the claims as filed 25 January 2021, at p. 3, l. 2, claim 1 has been amended to read: 

- - process[[ing]] parameters are adjusted based on a length of the lanes, a speed of the vehicle - - 

Claim 13	(Currently Amended)	The method of claim 12, wherein a high molecular weight primary hydroxyl terminated diol of the molecular weight 2000-4000 with hydroxyl numbers of 25-60 mg KOH/g[[.]]is used to produce the NCO terminal prepolymer.

Claims 16-24 (Canceled)

Claim 27	(Canceled)

Claim 28	(Canceled)

Reasons for Allowance
Claims 1, 2, 4-15, and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is of record. Applicant amended the independent claim 1 to define the side edge In re Bigio, 381 F.3d 1320, 72 USPQ2d 1209 (Fed. Cir. 2004). This further distinguishes the claims from the prior art as has been extensively addressed in the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: DE 19934743 A1 and WO 2018/002203 A1 are representative of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
27 January 2021